                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE NORTHERN DISTRICT OF CALIFORNIA




LEGALFORCE RAPC WORLDWIDE P.C. et al. ,

                      Plaintiff(s),                        NO. C- 18 - 0043   MMC

       vs.
                                                           PRETRIAL PREPARATION
                                                           ORDER
DEMASSA ,

                      Defendant(s).

                                          /

       It is hereby ORDERED pursuant to Federal Rules of Civil Procedure and the Local
Rules of this Court:

JURY TRIAL DATE: Monday, February 24, 2020 at 9:00 a.m., Courtroom 7, 19th floor.

TRIAL LENGTH is estimated to be 3-4        days.

DISCOVERY PLAN: Per Federal Rules of Civil Procedure and Local Rules, subject to any
     provisions below.

NON-EXPERT DISCOVERY CUTOFF : September 9, 2019 .

DESIGNATION OF EXPERTS:

       Plaintiff/Defendant: No later than October 7, 2019 .
       Plaintiff/Defendant: Rebuttal no later than October 18, 2019 .

       Parties shall conform to Federal Rule of Civil Procedure 26(a)(2).


EXPERT DISCOVERY CUTOFF : November 8, 2019 .
DISCOVERY MATTERS are referred to a Magistrate Judge and are to be noticed for hearing
before the assigned Magistrate Judge.

DEADLINE TO AMEND PLEADINGS: May 10, 2019.

DISPOSITIVE MOTIONS shall be filed no later than November 22, 2019 , and shall be noticed
     for hearing 35 days thereafter.

SETTLEMENT CONFERENCE shall be held before Magistrate Judge Laurel Beeler and
     scheduled to take place in April or May 2019, her calendar permitting.

PRETRIAL CONFERENCE DATE: February 11, 2020 at 3:00 p.m.

       COUNSEL WHO INTEND TO TRY THE CASE MUST ATTEND THE
       PRETRIAL CONFERENCE. Counsel shall be prepared to discuss all aspects
       of the case, including settlement. Pretrial shall conform to the attached
       instructions.

MEET AND CONFER (Civil L.R. 16-10(b)(5): Lead trial counsel shall meet and confer no later
than January 6, 2020 .

FURTHER STATUS CONFERENCE: Friday, November 1, 2019 at 10:30 a.m.

FURTHER STATUS CONFERENCE STATEMENT DUE: Friday, October 25, 2019 .

ADDITIONAL ORDERS:


See attached Pretrial Instructions.




PLAINTIFF IS ORDERED TO SERVE A COPY OF THIS ORDER ON ANY PARTY
SUBSEQUENTLY JOINED IN THIS ACTION.


DATED: February 8, 2019
                                                 MAXINE M. CHESNEY
                                                 United States District Judge


(Revised 9/2015)




                                           -2-
